Citation Nr: 0117400	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dental trauma of 
the top front teeth (excluding tooth number 9), including for 
treatment purposes.  

2.  Entitlement to service connection for a tear duct 
infection of the right eye.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
October 1974, and from November 1990 to July 1991, as well as 
approximately 16 years and seven months of inactive service 
in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the above issues as well as the issue of 
service connection for a low back disability in May 1998.  In 
January 2001 the RO granted service connection for a low back 
disability.  Therefore, the issue of service connection for a 
low back disability is no longer before the Board.  

The issue of service connection for a tear duct infection of 
the right eye is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In April 1992 the RO granted service connection for 
treatment purposes for trauma to tooth number 9.  

3.  The probative evidence establishes that the veteran did 
not incur any trauma to the other top front teeth in service.  
It further establishes that there is no current dental trauma 
disability of his other top front teeth.  


CONCLUSION OF LAW

Dental trauma to the top front teeth (not including tooth 
number 9) was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent service medical records document the veteran's 
March 1991 complaint of being hit in tooth number 8 by a 
metal strap three weeks prior.  On examination, it was noted 
that the tooth was not sensitive.  X-rays revealed teeth 
numbers 8 and 9 to be intact and within normal limits.  

In June 1991 the veteran's wisdom tooth (tooth number 32) was 
extracted due to caries.  

In June 1991 the veteran was also treated for a fracture of 
the enamel of tooth number 9.  

On separation examination in June 1991 the mouth was 
described as normal.  The only tooth noted to be missing or 
otherwise damaged was tooth number 32.  The veteran denied 
having any severe tooth or gum trouble.  

The record also documents that the veteran was provided with 
a demobilization dental examination prior to discharge which 
documented no impairments relating to the top front teeth.  

In August 1991 the veteran submitted a claim for, in part, a 
blow to the upper front teeth in February 1991.  He generally 
reported post-service treatment at the Hot Springs VA Medical 
Center (VAMC) and by Dr. TW.  He did not specify what kind of 
treatment he received at these facilities.  

The RO obtained records from Dr. TW, which do not document 
references to dental treatment.  These records almost 
exclusively deal with the veteran's back problems.  

On VA examination in November 1991 the teeth were described 
as being in good repair.  

In April 1992 the RO granted service connection for treatment 
purposes for tooth number 9.  

The veteran appealed in December 1992, contending that the 
top front four or five teeth were injured while he was in 
service.  

During the June 1993 hearing before the RO, the veteran 
testified, in pertinent part, to being hit in the mouth with 
a strap while he was in the service.  He recalled spitting 
out blood and some teeth fragments.  He recalled having x-
rays performed and being told that there was nerve damage in 
his upper front teeth.  Tr., pp. 11-12.  He contended that 
the injury involved the first five front teeth in the upper 
portion of his mouth.  Tr., p. 16.  He clarified that he was 
seeking service connection for the purpose of dental 
treatment only.  Tr., p. 17.  He denied receiving dental 
treatment within 90 days prior to separation.  He stated that 
he was simply told to complete a form attesting to that 
effect.  Tr., p. 17.  

The veteran testified to having his teeth examined at the Hot 
Springs VAMC and at Fort Meade but that he had received no 
treatment.  Tr., p. 12.  

In June 1993 the RO requested and received dental records 
from the Fort Meade VAMC.  These records document an April 
1993 dental examination.  The examiner noted that the Hot 
Springs VAMC had notified him that they had no record of ever 
having seen the veteran for a dental evaluation.  

On examination, the veteran reported getting hit in the mouth 
by a strap and spitting out teeth fragments.  He specifically 
pointed to tooth number 9.  On examination, oral hygiene was 
described as inadequate.  It was noted that tooth number 32 
had been extracted, and that tooth number 13 was congenitally 
missing.  Tooth number 11 was described as being rotated 90 
degrees, number 6 by 45 degrees, number 7 by about 15 
degrees, and number 10 by about 20 degrees.  He was noted as 
having a deep anterior overbite.  Hypoplastic enamel was 
noted on teeth numbers 3 and 14.  

Tooth number 9 had a "fresh appearing" fracture of the 
"mesio-labio-incisal."  There was a horizontal fracture of 
the incisal edge of tooth number 25.  It was concluded that 
this appeared old and was not mentioned by the veteran with 
respect to the inservice injury.  

The examiner further concluded that tooth number 25 was not 
involved in the alleged inservice incident.  The veteran was 
also found to have bilateral "massester" tenderness related 
to a locked "centric."  This impairment was found to be a 
preexisting, developmental/congenital problem not related to 
the claimed Persian Gulf trauma.  

It was noted in an addendum to the above report that the 
veteran's record of service (DD Form 214) documented that he 
was provided a complete dental examination and all 
appropriate dental services and treatment within 90 days 
prior to separation.  

VA medical records from the Hot Springs and Walla Walla VAMCs 
document no references to dental impairments.  




Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

Service Connection: Dental Disabilities

Effective February 17, 1994, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating dental 
and oral conditions.  59 Fed. Reg. 2530 (Jan. 18, 1994) 
(codified at 38 C.F.R. § 4.150).  

Because the veteran's claim has been active since prior to 
the February 17, 1994 effective date of the revised 
regulations, he is entitled to the application of the version 
of the regulations since that time that is more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to February 17, 1994, treatable carious teeth, 
replaceable missing teeth, abscesses, pyorrhea, and Vincent's 
stomatitis were all subject to service connection for 
compensation purposes, but rated as noncompensable.  
38 C.F.R. § 4.150 (1993).  

According to the regulations in effect prior to February 17, 
1994, each missing or defective tooth and each disease of the 
investing tissue were to be considered separately, and 
service connection granted for disease or injury of the 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  38 C.F.R. § 3.381(a), (b) 
(1993).  

Teeth noted at entry into active service as carious 
restorable would not be held as service connected, either by 
direct or by aggravation, notwithstanding enlargement of the 
original cavity or development of additional cavitation on 
the same or another surface; nor on the basis of the 
insertion of a filling during service, unless new caries 
develop after expiration of a reasonable time after the 
original cavity had been filled.  38 C.F.R. § 3.381(b) 
(1993).  

Service connection by aggravation would be conceded in such 
teeth, carious restorable at entry into service, whether or 
not filled, but which necessitate extraction after the 
expiration of a reasonable time after entry into active 
service.  Id.  

A filling recorded at induction followed by a reasonable 
period of service and extraction or replacement because of 
new caries would entitle the veteran to a finding of direct 
service connection for the new condition.  


Likewise, aggravation is allowed where pyorrhea is noted at 
enlistment but after reasonable service necessitates 
extraction of a tooth or teeth during service.  Conversely, 
service connection by aggravation would not be conceded if 
the tooth at enlistment was classified as defective but not 
restorable.  Id.  

Service connection of pyorrhea requires an inservice 
diagnosis of pyorrhea after a reasonable period of service, 
and confirmation by VA x-ray, unless examination is 
contraindicated by factors such as extraction of all 
pyorrhectic teeth.  38 C.F.R. § 3.382(c) (1993).  

Pyorrhea shown during service after a reasonable period of 
service, involving one or more teeth necessitating 
extraction, is a sufficient basis for grant of service 
connection for the tooth or teeth involved.  38 C.F.R. 
§ 3.382(c) (1993).  

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  38 C.F.R. § 3.381(d) (1993).  

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. 
§ 3.381(a).  

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (2000).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.120 
(1992), 38 C.F.R. § 17.161 (2000).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  That is, they were given notice of what is generally 
required for service connection and for service connection 
for a dental disability.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

It does not appear that the RO has given the veteran and his 
representative notice of the amended provisions relating to 
service connection for dental disorders for treatment 
purposes.  However, the Board is of the opinion that this 
does not prejudice the veteran as the changes in regulation 
were not a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  The central 
issue in this case, regardless of the change in law, is 
whether the veteran incurred inservice the dental 
disabilities claimed; this is a requirement for service 
connection under all of the regulations.  See 38 C.F.R. 
§ 3.381 (1993), (1995), (2000); 38 C.F.R. § 3.303.  
Consequently, the change can have no effect on the outcome of 
this claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  

In pertinent part, the RO has obtained VA medical records 
from the Fort Meade VAMC, the Walla Walla VAMC, and the Hot 
Springs VAMC.  In addition, service medical records were 
obtained and associated with the claims folder.  

The veteran reported receiving dental treatment at the Hot 
Springs VAMC.  However, the record indicates that such 
records do not exist, as the examiner from the Fort Meade 
VAMC noted that officials from the Hot Springs VAMC had 
reported no record of dental treatment at that facility (the 
examiner related this fact to the veteran).  Further, as 
noted above, the RO has obtained treatment records from the 
Hot Springs VAMC.  

Therefore, the Board is of the opinion that the duty to 
assist has been fulfilled with respect to the alleged dental 
treatment at the Hot Springs VAMC.  With regard to the 
retrieval of relevant records, the record should show at 
least the possibility that the records exist.  The duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Gobber v. Derwinski, 2 
Vet. App.  470, 472 (1992); see e.g., Counts v. Brown, 6 Vet. 
App.  473, 476 (1994).

The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As will be discussed below, a remand for VA 
examination/opinion is not required because the evidence 
establishes that there is no current evidence of dental 
trauma involving the top front teeth and because the evidence 
establishes that dental trauma to the top front teeth 
(excluding tooth number 9) was not incurred in service.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Service Connection for Dental Trauma to the Top Front Teeth

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the record, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.  See Gilbert, supra.  

The veteran's contention that four or five of his top front 
teeth were damaged when he was hit in the mouth by a strap 
while he was in service is not supported by inservice or 
post-service medical records.  In fact, such evidence 
directly contradicts his assertions.  

Service medical records show that that the enamel on tooth 
number 9 was fractured.  They also document complaints 
regarding tooth number 8.  However, contrary to the veteran's 
contentions, x-rays of those teeth were found to be within 
normal limits and both teeth were found to be intact.  There 
is no inservice documentation regarding the other top front 
teeth.  Separation examination noted no defects pertaining to 
the teeth, and the veteran denied severe dental or gum 
trouble.  Finally, the record documents that the veteran was 
provided with a demobilization dental examination prior to 
discharge which documented no impairments relating to the top 
front teeth.  


In addition to establishing that there was no inservice 
incurrence of trauma to the top front teeth (excluding tooth 
number 9), the evidence also establishes that the veteran 
does not have evidence of a traumatic disability involving 
the top front teeth, excluding tooth number 9.  Examination 
in April 1993 only found tooth number 9 to be chipped.  The 
only other diagnoses rendered were specifically found to not 
be related to the reported inservice trauma, and these 
disabilities did not even involve the top front teeth.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran's own opinions and statements contending that he 
sustained a traumatic injury to multiple top front teeth in 
service are not competent evidence in this case.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Further, the veteran's contentions are somewhat inconsistent.  
The veteran initially claimed trauma to only his two top 
front teeth in his initial service connection application, 
but later claimed that the trauma involved four or five top 
front teeth.  

Because the evidence establishes that the veteran did not 
sustain trauma to the top front teeth, and because the 
evidence demonstrates that there is no current dental 
traumatic disability involving the top front teeth, the Board 
finds that his claim of entitlement to service connection 
(including for treatment purposes) for dental trauma to the 
top front teeth (excluding tooth number 9, which is already 
service-connected) must be denied.  See 38 C.F.R. § 3.381 
(1993); 38 C.F.R. § 3.381 (1994); 38 C.F.R. § 3.381 (2000); 
38 C.F.R. § 3.303; Brammer, Rabideau, supra.  



ORDER

Entitlement to service connection for dental trauma to the 
top front teeth (excluding tooth number 9), including for 
treatment purposes, is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that additional development is 
required before a determination on the claim of service 
connection for a right tear duct infection can be made.  

It is unclear from the record as to whether the veteran in 
fact has a current disability involving the right tear duct.  
While the presence of a disability is indicated, an actual 
diagnosis has not been made since 1992.  However, during the 
September 1999 VA examination the veteran reported recently 
undergoing treatment for his eye problems at the Union Clinic 
in Union, Oregon.  

The RO should obtain these and any other, pertinent and 
adequately identified records on remand.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  

The Board is also of the opinion that another VA examination 
is required to clarify the current nature of the veteran's 
right tear duct as well as the nature and history of this 
disability.  In addition, the evidence indicates that this 
disability may have preexisted service, and a medical opinion 
is also required on this matter.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The September 1999 VA examination failed to adequately assess 
the nature and etiology of a current disability of the right 
eye tear duct.  It appears that the claims file was not 
reviewed, as the conclusion was based on a history provided 
by the veteran, and this history is not entirely accurate.  
It does not appear that the examiner reviewed the inservice 
documentation of infection.  The veteran reported that his 
eye problem resulted from exposure to fumes in the Persian 
Gulf; however, service medical records establish that he was 
having problems with his right eye prior to going to 
Southwest Asia.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the issue of service connection for a right tear 
duct infection is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient (including the 
Union Clinic), who may possess additional 
records pertinent to his claim for 
service connection of a right eye tear 
duct infection.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

In particular, the RO should obtain 
medical records from the Union Clinic.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA 
ophthalmological examination conducted by 
an appropriate specialist to ascertain 
the nature, history, and etiology of his 
right eye tear duct infection.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
disability involving the tear duct of 
the right eye, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the current tear duct disability of 
the right eye was incurred during the 
veteran's military service?

In answering this question, the 
examiner should also determine whether 
the evidence establishes that the 
right eye tear duct disability 
preexisted service.  

If it is determined that a right eye 
tear duct disability preexisted 
service, is it at least as likely as 
not that it was aggravated during 
service (i.e., underwent an increase 
in severity beyond normal progression 
in service); reflects a natural 
progression of the disorder in 
service, or reflects temporary or 
intermittent flare-ups that did not 
result in a worsening of the 
underlying disorder.  See 38 C.F.R. 
§ 3.306; Sanders v. Derwinski, 1 Vet. 
App. 88 (1990).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for a tear 
duct infection of the right eye.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for a tear duct 
infection of the right eye.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

